—Appeal by the defen*347dant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 9, 1997, convicting him of murder in the second degree (two counts) and rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court erred in admitting into evidence five photographs relating to the crime scene of the double homicide. Two of the photographs were introduced to corroborate medical testimony as to the cause of the victims’ deaths (see, People v Long, 155 AD2d 558; People v Medina, 120 AD2d 749) and the other three were admitted to establish an element of the crime (see, People v Snyder, 189 AD2d 836; People v Wood, 172 AD2d 707, affd 79 NY2d 958). Since the photographs were relevant and were not introduced for the sole purpose of inflaming the passions of the jury, the trial court providently exercised its discretion in admitting them (see, People v Stevens, 76 NY2d 833; People v Pobliner, 32 NY2d 356, cert denied sub nom. Victory v New York, 416 US 905).
Furthermore, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Friedmann, Florio and H. Miller, JJ., concur.